Citation Nr: 0204215	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  98-13 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of 
welding burns to both eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969, and from August 1971 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) March 1998 rating decision which declined to 
reopen the claim of service connection for residuals of 
welding burns to both eyes.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of welding burns to both eyes was denied by RO decision in 
July 1980; no timely appeal was initiated therefrom.  

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
residuals of welding burns to both eyes furnished since the 
July 1980 RO decision, are new, relevant, and probative of 
the issue at hand.  

3.  Competent medical evidence shows that the veteran does 
not have a chronic disability of the eyes resulting from any 
welding burns to the eyes in service, or one that is 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1980 RO decision 
denying the claim of service connection for residuals of 
welding burns to both eyes is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  

2.  Chronic disability of the eyes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Yet, VCAA specifies that reopening a 
previously disallowed claim is not required, except when new 
and material evidence is submitted.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2000).  

Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this regulatory amendment 
was explicitly made applicable only to applications to reopen 
finally disallowed claims which were received by VA on or 
after August 29, 2001.  Id. at 45,630.  Since the veteran's 
application to reopen the claim of service connection for 
residuals of welding burns to both eyes was received by the 
RO prior to this date, the preexisting version of 38 C.F.R. 
§ 3.156 applies, and the Board need not determine which 
version of the regulation would be most favorable to him.  
See Karnas, 1 Vet. App. at 313.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

Service connection for residuals of welding burns to both 
eyes was denied by RO decision in July 1980, based on 
findings that the evidence did not show a medical diagnosis 
of chronic disability stemming from the claimed welding burns 
to both eyes in service.  An appeal from that rating decision 
had not been filed in a timely fashion, with the result that 
the decision became final.  38 U.S.C.A. § 4005 (West 1976) 
(now 38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (1980) (now 
38 C.F.R. § 20.1103 (2001)).  A final RO decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).  In addressing whether new and material evidence has 
been submitted, the Board must review the evidence before VA 
at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Considering the above, the Board must now review all of the 
evidence which has been added to the claims folder since the 
final RO decision in July 1980.

Evidence of record at the time of the July 1980 RO decision 
included the veteran's service medical records, indicating 
the presence of impaired vision, with an E-2 profile, as 
early as his service entrance medical examination in 
September 1966; on examination in November 1966 and 
thereafter, it was noted that he had myopic astigmatism.  In 
March 1973, he complained of arc burn to both eyes which he 
reportedly sustained while welding the previous night.  No 
report or clinical finding indicative of any chronic 
residuals of welding burns to the eyes were noted on service 
separation medical examination in March 1975.  His military 
occupational specialty was welder.  

In March 1977, a private physician noted that the veteran had 
possible rheumatic carditis, paroxysmal atrial fibrillation, 
and resolving right lower lobe pneumonia.  

Evidence submitted since the final RO decision in July 1980 
includes private medical records in April 1971, and from 
April 1980 to February 1998, documenting intermittent 
treatment for various symptoms and impairment.  In April 1971 
(before commencement of his second tour of duty), the veteran 
sought medical treatment due to injuries sustained in a 
street fight on the previous night, complaining of blurred 
vision and trauma to the right side of his face and right 
eye; on examination, the conjunctiva was hemorrhagic and 
eyelids were edematous, and traumatic contusion, traumatic 
uveitis, and subconjunctival hemorrhage of the right eye were 
diagnosed.  In February 1984, he complained of a foreign 
object in his right eye, but denied any decreased visual 
acuity, photophobia, or other visual problem; on examination, 
his vision was 20/20, bilaterally, and visual fields were 
full to confrontation, but external examination showed 
moderate lid swelling with injection of the conjunctiva; 
motility exam was normal, and pupils were round and reactive 
to light and accommodation; early conjunctivitis and 
follicular response due to rubbing the (right) eye were 
diagnosed.  In October 1984, he complained of having a 
foreign body in the left eye and, on examination, left eye 
vision was 20/25 (right eye vision was 20/20); a rust ring 
was located and removed from the left eye.  On medical 
examination in October 1989, performed due to illnesses 
unrelated to any vision impairment, he reported history of 
welder's burn to both eyes in service, indicating that he had 
no residual symptoms or impairment; no pertinent clinical 
findings were recorded on examination.  

On VA medical examination in December 1997, including a 
review of the claims file, the veteran reported a history of 
eye injury (welding burns).  On examination of the eyes, the 
pupils were equal and reactive to light and accommodation; 
fundi were not clearly seen, and there was no significant 
ophthalmitis seen in the fundi.  High myopia and no residuals 
of welding burns were diagnosed.  

On VA ophthalmologic examination in January 1998, the veteran 
again reported a history of welding burns to the eyes.  On 
examination, near and far vision was 20/25, bilaterally; 
there was no afferent pupillary defect, and eye pressure was 
16 on the right and 14 on the left; there was no photophobia 
or evidence of any damage to the cornea from welding; lids 
and lashes were normal, the cornea was clear, the iris was 
intact, pupils were reactive and round, and there was no 
synechiae.  High myopia and no residuals of welding burns 
were diagnosed.  

At a February 1999 RO hearing, the veteran testified that his 
vision was impaired even before entering the service and that 
he had to wear glasses, but he indicated that his actual eye 
disability began as a result of welding burns to both eyes 
while on active duty.  He stated that his eyes were sensitive 
to light, requiring him to wear glasses, and that his vision 
was blurry.  At that hearing, he submitted a duplicate copy 
of his March 1973 service medical record documenting 
complaints of arc burns to both eyes during welding.  

VA medical records from October 1998 to March 1999 document 
treatment for symptoms and impairment unrelated to the 
claimed residuals of welding burns to the eyes.  

On VA cardiovascular examination in April 1999, the veteran 
did not report pertinent history relative to the claimed 
residuals of welding burns to the eyes.  On examination of 
the eyes, the pupils were equal and reactive to light and 
accommodation, and fundi were negative.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence is material to a reopening of the 
veteran's claim of service connection for residuals of 
welding burns to the eyes, as it includes evidence that must 
be considered to fairly decide the merits of the claim.  
While portions of the newly-furnished evidence duplicate 
evidence of record in July 1980 (pertinent portions of 
service medical records), some of the newly-furnished 
evidence is clearly new and material and must be considered 
to decide the merits of the claim.  In particular, the post-
service medical records documenting the presence of vision 
impairment, and the veteran's own reports of problems with 
the eyes since welding burns in service, are material to this 
claim.  Given the nature of the veteran's claim, and 
presuming credibility of the newly-furnished evidence, the 
Board finds that there is new and material evidence to reopen 
the claim at issue.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Lay observation of symptomatology is pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  Chronicity under 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be awarded if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  

Service connection requires a finding of the existence of a 
current disability and a link or relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1994).  Yet, service 
connection may be granted for a post-service initial 
diagnosis of a disease that is established as having been 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

Effective November 9, 2000, with enactment of VCAA, the law 
changed to provide that VA shall make reasonable efforts to 
assist veterans in obtaining evidence necessary to 
substantiate claims for benefits, except that no assistance 
is required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  On review 
of the claims folder, the Board finds that all required 
notice and development action specified in VCAA, and the 
implementing regulatory changes (66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), have been complied with in this appeal.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
No further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's claim of service 
connection for residuals of welding burns to both eyes.  

Based on the entire evidence of record, as discussed above, 
the Board finds that service connection for residuals of 
welding burns to the eyes is unwarranted.  The veteran's 
service medical records show vision impairment, due to myopic 
astigmatism as early as 1966.  His records also show that he 
was a welder in service, and that he complained of arc burns 
from welding in March 1973.  However, refractive error of the 
eye is not subject to service connection, and chronic 
residuals of welding burns to the eyes were not shown at the 
time of his service separation or indeed at any time 
thereafter.  As discussed above, the medical evidence 
documents the presence of refractive error even before active 
service.  Nonetheless, the entirety of medical evidence does 
not show a diagnosis of chronic disability of the eyes which 
may be linked to any welding burns in service, or due to any 
other event while he was in the service.  Most importantly, 
the veteran was examined by VA in January 1998, to determine 
whether he had any chronic residuals of welding burns to the 
eyes; the examiner opined that there was no evidence of any 
chronic residuals of welding burns, of service origin or 
otherwise.  

The Board is mindful of the veteran's contention that he now 
has chronic bilateral eye disability, resulting from an in-
service welding accident.  While the credibility of such 
contention is not challenged and his competence to testify as 
to observable symptoms such as vision impairment is 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of chronic organic disability of 
the eye, or to provide a causal link between active service 
and any current symptomatology.  Grivois v. Brown, 6 Vet. 
App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).  

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case here as the 
weight of the evidence is clearly against the claim of 
service connection for residuals of welding burns to the 
eyes.  



	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of 
service connection for residuals of welding burns to the eyes 
is reopened.  

Service connection for residuals of welding burns to the eyes 
is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


